Per Curiam.
Respondent was admitted to practice by this Court in 1997. She maintained an office for the practice of law in New Jersey, where she was admitted to the bar in 1996.
By order dated May 2, 2008 (Matter of Garrahan, 194 NJ 506, 946 A2d 1023 [2008]), the New Jersey Supreme Court censured respondent for criminal conduct reflecting adversely on an attorney’s honesty, trustworthiness or fitness as a lawyer based *507upon respondent’s April 25, 2007 guilty plea in Ohio to criminal possession of drugs and drug paraphernalia. The order further directed that respondent be required to continue substance abuse treatment for one year, or until discharged, and also submit periodic reports to the New Jersey Office of Attorney Ethics attesting to said treatment.
Petitioner moves for an order imposing reciprocal discipline upon respondent pursuant to this Court’s rules (see 22 NYCRR 806.19). Respondent has filed a reply affidavit which does not establish any of the available defenses to reciprocal discipline (see 22 NYCRR 806.19 [d]) and we therefore grant petitioner’s motion. Having considered the factors and mitigating circumstances presented, we conclude that respondent should be censured. In addition, respondent shall also file with petitioner copies of the periodic reports that she is required to file with the New Jersey Office of Attorney Ethics attesting to her continued substance abuse treatment.
Peters, J.P., Spain, Rose, Lahtinen and Kavanagh, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is hereby censured; and it is further ordered that respondent shall file with petitioner copies of the periodic reports that she is required to file with the New Jersey Office of Attorney Ethics attesting to her continued substance abuse treatment.